MEMORANDUM OPINION
                                         No. 04-11-00372-CR

                                     Sonia Castillo NAVARRO,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 6, Bexar County, Texas
                                      Trial Court No. 291221
                          Honorable Wayne A. Christian, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 17, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing her notice of appeal.

The motion is signed by both appellant and her attorney. We grant the motion, and dismiss the

appeal. See TEX. R. APP. P. 42.2(a).



                                                              PER CURIAM

DO NOT PUBLISH